Exhibit 10.76
BURGER KING WORLDWIDE HOLDINGS, INC.
2011 OMNIBUS INCENTIVE PLAN
          Section 1: Purpose. The purpose of the Burger King Worldwide Holdings,
Inc. 2011 Omnibus Incentive Plan, is to enhance the incentive of those Persons
who are expected to contribute significantly to the success of the Company and
its Affiliates to perform at the highest level, and, in general, to further the
best interests of the Company and its shareholders.
          Section 2: Definition.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Act” shall mean the Securities Exchange Act of 1934, as amended.
     (b) “Affiliate” shall mean (i) any entity that, directly or indirectly,
controls, is controlled by or under common control with the Company and (ii) any
entity in which the Company has a significant equity interest, in either case as
determined by the Committee.
     (c) “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock, Restricted Stock Unit, annual or long-term Performance Award,
Investment Rights or Other Award granted under the Plan, which may be
denominated or settled in Shares, cash or in such other forms as provided for
herein.
     (d) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
     (e) “Beneficiary” shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. If no such person is named by a
Participant, such individual’s Beneficiary shall be the individual’s estate.
     (f) “BKC” shall mean Burger King Corporation, a Florida corporation and an
indirectly wholly owned Subsidiary of the Company, or any successor thereto.
     (g) “Board” shall mean the board of directors of the Company.
     (h) “Board Member Shareholders’ Agreement” shall mean the Board Member
Subscription and Shareholders’ Agreement entered into by the Company and a
Participant who is a member of the Board setting forth the terms and conditions
applicable to any Shares purchased by or Transferred to such Participant prior
to an Initial Public Offering upon exercise of any Investment Rights or Option
or settlement of any Award with Shares, which agreement shall be in such form as
the Committee shall approve from time to time.

 



--------------------------------------------------------------------------------



 



     (i) “Change in Control” shall mean the first to occur of any of the events
under clause (i), (ii), (iii), (iv) or (v), other than in connection with any
public offering of equity securities of the Company, BKC or any Parent:
          (i) any “person” (as defined in Section 13(d) of the Securities
Exchange Act of 1934) other than 3G, the Company, BKC, any Parent or Affiliate
or an employee benefit plan or trust maintained by the Company or its
Affiliates, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 75% of
the combined voting power of the Company’s then outstanding securities
(excluding any “person” who becomes such a beneficial owner in connection with a
transaction described in paragraph (ii) below);
          (ii) the merger or consolidation of the Company, BKC, or any Parent
with or into another entity as a result of which Persons who were stockholders
of the Company, BKC or any Parent, as the case may be, immediately prior to such
merger or consolidation, own immediately thereafter, directly or indirectly,
securities representing less than 25% of the combined voting power of all then
outstanding securities entitled to vote generally in the election of directors
of the merged or consolidated company;
          (iii) the liquidation or dissolution of the Company, BKC or any
Parent, other than a dissolution occurring upon a merger or consolidation of the
Company, BKC or any Parent or a liquidation of the Company, BKC or any Parent
into the Company or any Parent, or any of their respective Subsidiaries or
Affiliates;
          (iv) the sale, transfer or other disposition of all or substantially
all of the assets of the Company, BKC or any Parent through one transaction or a
series of related transactions to one or more Persons that are not, immediately
prior to such sale, transfer or other disposition, the Company or any Parent or
any of their respective Subsidiaries or Affiliates; or
          (v) 3G no longer having the ability to appoint 25% or more of the
directors of the Company, BKC or any Parent.
     (j) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (k) “Committee” shall mean the Compensation Committee of the Board or such
other committee as may be designated by the Board. If the Board does not
designate the Committee, references herein to the “Committee” shall refer to the
Board.
     (l) “Company” shall mean Burger King Worldwide Holdings, Inc., a Delaware
corporation.
     (m) “Dividend Equivalent” shall mean a right, granted to a Participant
under the Plan, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to Shares.
     (n) “Effective Date” shall mean February 2, 2011.
     (o) “Employment Agreement” shall mean any employment agreement or offer,
promotion or confirmation letter with the Company or one of its Affiliates.

2



--------------------------------------------------------------------------------



 



     (p) “Fair Market Value” shall mean, as of the applicable date of
determination, with respect to Shares, the fair market value of a Share, as
determined by the Committee, in good faith, based on such factors as the
Committee deems appropriate; provided that, following an IPO, the fair market
value of a full Share shall be the closing price of a full Share on the date in
question (or, if there is no reported sale on such date, on the last preceding
date on which any reported sale occurred) on the principal stock exchange on
which the Shares trade or are quoted. With respect to any property other than
Shares, the fair market value of such property shall be determined by such
methods or procedures as shall be established in good faith from time to time by
the Committee.
     (q) “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.
     (r) “Initial Public Offering” or “IPO” shall mean the effective date of a
registration statement (other than a registration statement on Form S-4 or S-8,
or any successor form) filed in connection with a registered public offering of
equity securities of the Company, BKC or any Parent, following which at least
15% of the equity securities of the Company, BKC or any Parent, have been
publicly distributed or sold or are being actively traded on a national
securities exchange or quoted on an interdealer quotation system.
     (s) “Investment Award Notice” shall mean the document(s) provided to a
Participant evidencing an Award of Investment Rights to such Participant and
setting forth the terms and conditions thereof, including the number Shares
covered by such award, the per Share and aggregate purchase price for such
Shares and the period during which the Participant may exercise the right to
purchase such Shares.
     (t) “Investment Rights” shall mean an Award granted pursuant to Section 10
of the Plan.
     (u) “Lock-Up Period” shall mean, except as provided otherwise in the
applicable Award Agreement, such period as the applicable underwriters may
specify before or following the effective date of any registration statement
filed by the Company in connection with an underwritten public offering of any
capital stock of the Company, during which no Participants shall be permitted to
Transfer Shares.
     (v) “Management Shareholders’ Agreement” shall mean the Management
Subscription and Shareholders’ Agreement entered into by the Company and a
Participant setting forth the terms and conditions applicable to any Shares
purchased by or Transferred to such Participant prior to an Initial Public
Offering upon exercise of any Investment Rights or Option or settlement of any
Award with Shares, which agreement shall be in such form as the Committee shall
approve from time to time.
     (w) “Millishare” shall mean .001 of one full Share.
     (x) “Non-Qualified Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that is not an Incentive Stock Option.

3



--------------------------------------------------------------------------------



 



     (y) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     (z) “Other Award” shall mean an Award granted pursuant to Section 11 of the
Plan.
     (aa) “Parent” shall mean the entity that is directly owned by 3G and any
entity (other than the Company) in an unbroken chain of entities beginning with
such entity and ending with BKC, each of which owns, directly or indirectly,
more than 50% of the voting power of the issued and outstanding stock in BKC.
     (bb) “Participant” shall mean the recipient of an Award granted under the
Plan.
     (cc) “Performance Award” shall mean an Award granted pursuant to Section 9
of the Plan.
     (dd) “Performance Period” shall mean the period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are measured.
     (ee) “Person” shall mean an individual, partnership, limited liability
company, corporation, trust, association, estate, unincorporated organization, a
government or any agency or political subdivision thereof or other entity of
whatever nature, and shall include any successor (by merger or otherwise) of
such entity.
     (ff) “Plan” shall mean this Burger King Worldwide Holdings, Inc. 2011
Omnibus Incentive Plan, as the same may be amended from time to time.
     (gg) “Repurchase Period” shall have the meaning set forth in the applicable
Subscription and Shareholders’ Agreement.
     (hh) “Repurchase Price” shall have the meaning set forth in the applicable
Subscription and Shareholders’ Agreement.
     (ii) “Restricted Stock” shall mean any Share with the restriction that the
holder may not sell, transfer, pledge, or assign such Share or with such risks
of forfeiture or other restrictions as the Committee, in its sole discretion may
impose, granted under Section 8.
     (jj) “Restricted Stock Unit” shall mean a contractual right granted under
Section 8 that is denominated in Shares. Each Unit represents a right to receive
one Share or the value of one Share upon the terms and conditions set forth in
the Plan and the applicable Award Agreement.
     (kk) “Retirement” shall mean a Participant’s termination of Service at or
after the later of (i) the Participant’s 55th birthday and (ii) the
Participant’s completion of five years of Service with the Company or an
Affiliate.

4



--------------------------------------------------------------------------------



 



     (ll) “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of a Share on the date of exercise or at
any time during a specified period before the date of exercise over (ii) the
grant price of the right on the date of grant, or if granted in connection with
an outstanding Option on the date of grant of the related Option, as specified
by the Committee in its sole discretion, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 5(d), shall not
be less than the Fair Market Value of a Share on such date of grant of the right
or the related Option, as the case may be.
     (mm) “Securities Act” shall mean the Securities Act of 1933, as amended.
     (nn) “Service” shall mean the active performance of services for the
Company or an Affiliate by a person who is an employee or director of the
Company or an Affiliate.
     (oo) “Shares” shall mean whole and/or Millishares or other fractional
shares of the common stock of the Company.
     (pp) “Subscription and Shareholders’ Agreement” shall mean either the
Management Shareholders’ Agreement or the Board Member Shareholders’ Agreement,
as applicable to the particular Participant to whom the provision relates.
     (qq) “Subsidiary” shall mean any entity of which equity interests
representing at least 50% of the ordinary voting power is owned, directly or
indirectly, by the Company.
     (rr) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
     (ss) “3G” shall mean 3G Special Situations Fund II, L.P.
     (tt) “Transfer” shall mean any direct or indirect transfer, sale, exchange,
assignment, pledge, hypothecation, gift, testamentary transfer or other
encumbrance or other disposition of any interest, including the grant of an
option or other right in respect of such interest, whether directly or
indirectly, whether voluntarily, involuntarily or by operation of law; and
“Transferred”, “Transferee” and “Transferability” shall each have a correlative
meaning.
          Section 3: Eligibility.
     (a) Any employee, director, consultant or other advisor of, or any other
Person who provides services to, the Company or any Affiliate, shall be eligible
to be selected to receive an Award under the Plan.
     (b) A Person who has agreed to accept employment by the Company or an
Affiliate or otherwise perform services for the Company or an Affiliate shall be
deemed to be eligible for Awards hereunder as of the date of such acceptance.
     (c) Holders of options and other types of awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grants of Substitute Awards hereunder.

5



--------------------------------------------------------------------------------



 



          Section 4: Administration.
     (a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than two directors. Each
Committee member shall be (i) independent, within the meaning of and to the
extent required by applicable rulings and interpretations of the Securities and
Exchange Commission and the applicable stock exchange on which the Shares trade
or are quoted and (ii) an outside director pursuant to Section 162(m) of the
Code, and any regulations issued thereunder, in each case at such time as the
Company becomes subject to the respective regulatory regime. The Board may
designate one or more directors as alternate members of the Committee who may
replace any absent or disqualified member at any meeting of the Committee. The
Committee may delegate to one or more officers of the Company the authority to
grant Awards except that such delegation shall not be applicable to any Award
for a person then covered by Section 16 of the Act. The Committee may issue
rules and regulations for administration of the Plan. It shall meet at such
times and places as it may determine.
     (b) Subject to the terms of the Plan and applicable law, the Committee (or
its delegate) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards (including Substitute
Awards) to be granted to any Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights, or
other matters are to be calculated in connection with) Awards; (iv) determine
the terms and conditions of any Award, including, without limitation, any
restrictions that the Committee, in its sole discretion, may impose (including
any restriction on the right to vote a Share, the right to receive any dividends
or Dividend Equivalent, the right to Transfer Awards or Shares or other rights),
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
and to what extent, the Company has offset rights, (vii) determine the Company’s
rights to repurchase Shares covered by an Award; (viii) determine whether, to
what extent, and under what circumstances cash, Shares, other securities, other
Awards, and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (ix) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (x) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (xi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.
     (c) All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants.
     (d) As a condition to the exercise of any Option or Investment Right, or
the settlement of any other Award by the delivery of any Shares, prior to an
Initial Public Offering, the Company and a Participant shall enter into the
applicable Subscription and Shareholders’ Agreement with respect to the Shares
to be purchased upon such exercise or otherwise received upon settlement of any
Award, which shall generally provide, among other things, for restrictions on
the Transfer of the Shares purchased or otherwise received upon settlement of
any Award and the right of the Company to repurchase such Shares on election by
the Company delivered during the Repurchase Period or to require the Participant
to sell such Shares upon the occurrence of certain events.

6



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision hereof or of any Award Agreement,
in the event of any inconsistency in (i) the terms or provisions of the Plan or
any such Award Agreement, and (ii) the terms or provisions of the Subscription
and Shareholders’ Agreement entered into by the Participant, the terms of such
Subscription and Shareholders’ Agreement shall control.
     (f) Any stock certificates representing Shares issued under the Plan prior
to an Initial Public Offering shall bear such legends as the Committee shall
determine are necessary or appropriate, including the following, if and to the
extent applicable:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions, restrictions against transfer and repurchase rights)
contained in the Burger King Worldwide Holdings, Inc. 2011 Omnibus Incentive
Plan and a Subscription and Shareholders’ Agreement entered into between the
registered owner of such shares and Burger King Worldwide Holdings, Inc. Copies
of the Plan and the Subscription and Shareholders’ Agreement are on file in the
office of the Secretary of Burger King Worldwide Holdings, Inc., at 5505 Blue
Lagoon Drive, Miami, Florida 33126.
The shares represented by this certificate have not been registered pursuant to
an effective registration statement under the Securities Act of 1933, as
amended, or qualified under any state or non-U.S. securities laws and may not be
transferred, sold, pledged, hypothecated or otherwise disposed of unless, (i)
(A) such disposition is pursuant to an effective registration statement under
the Securities Act of 1933, as amended, (B) the holder hereof shall have
delivered to the Company an opinion of counsel, which opinion and counsel shall
be reasonably satisfactory to the Company, to the effect that such disposition
is exempt from the provisions of Section 5 of such Act, or (C) a no-action
letter from the Securities and Exchange Commission, reasonably satisfactory to
counsel for the Company, shall have been obtained with respect to such
disposition; and (ii) such disposition is pursuant to registration under any
applicable state and non-U.S. securities laws or an exemption therefrom.
          Section 5: Shares Available for Awards; Anti-Dilution.
     (a) Subject to adjustment as provided below, the maximum number of Shares
available for issuance under the Plan is 5,000 full Shares.

7



--------------------------------------------------------------------------------



 



     (b) If, after the effective date of the Plan, any Shares covered by an
Award (other than a Substitute Award), or to which such an Award relates, are
forfeited, or if such an Award otherwise terminates without the delivery of
Shares or of other consideration, then the Shares covered by such Award, or to
which such Award relates, to the extent of any such forfeiture or termination,
shall again be, or shall become, available for issuance under the Plan.
     (c) Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
     (d) In the event that any dividend or other distribution (whether in the
form of cash, Shares or other securities), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares or any Award such that an adjustment is determined by the
Committee to be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
any Award, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and type of Shares (or other securities)
which thereafter may be made the subject of Awards, (ii) the number and type of
Shares (or other securities) subject to outstanding Awards, and (iii) the grant,
purchase, or exercise price with respect to any Award or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award.
     (e) Shares underlying Substitute Awards and Shares underlying awards that
can only be settled in cash shall not reduce the number of Shares remaining
available for issuance under the Plan.
     (f) Notwithstanding anything in this Section 5 to the contrary but subject
to adjustment as provided in Section 5(d) hereof, the maximum aggregate number
of the Shares that may be issued under the Plan as a result of the exercise of
Incentive Stock Options shall be 5,000 full Shares.
          Section 6: Options.
     (a) The Committee is hereby authorized to grant Options to Participants
subject to the terms and conditions as the Committee shall determine not
inconsistent with the provisions of the Plan.
     (b) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
     (c) The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant thereof.
     (d) The Committee shall determine the time or times at which an Option may
be exercised in whole or in part.

8



--------------------------------------------------------------------------------



 



     (e) The Committee shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
     (f) The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
          Section 7: Stock Appreciation Rights.
     (a) The Committee is hereby authorized to grant Stock Appreciation Rights
to Participants subject to the terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
     (b) SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to specific Options granted under
Section 6.
     (c) Any tandem SAR related to an Option may be granted at the same time
such Option is granted or at any time thereafter before exercise or expiration
of such Option. In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR. Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.
     (d) A freestanding SAR shall not have a term of greater than 10 years or,
unless it is a Substitute Award, an exercise price less than 100% of the Fair
Market Value of the Share on the date of grant.
          Section 8: Restricted Stock and Restricted Stock Units.
     (a) The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants subject to the terms and conditions
as the Committee shall determine not inconsistent with the provisions of the
Plan.
     (b) Any Share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event a stock certificate is issued in respect of shares of
Restricted Stock granted under the Plan, such certificate shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

9



--------------------------------------------------------------------------------



 



          Section 9: Performance Awards.
     (a) The Committee is hereby authorized to grant Performance Awards to
Participants subject to the terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
     (b) Performance Awards may be denominated as a cash amount, number of
Shares, or a combination thereof. Performance Awards shall be granted, earned or
become exercisable upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing thereof,
upon achievement or satisfaction of such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance
conditions to be achieved during any Performance Period, the length of any
Performance Period, the amount of any Performance Award granted and the amount
of any payment or Transfer to be made pursuant to any Performance Award shall be
determined by the Committee. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which the Company conducts its business, or other events or
circumstances render the performance conditions unsuitable, the Committee may
modify the performance conditions or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable. Performance measures may vary from Performance Award to Performance
Award, respectively, and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.
          Section 10: Investment Rights.
     (a) The Committee is hereby authorized to grant Awards of Investment Rights
to Participants subject to the terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
     (b) An Award of Investment Rights entitles a Participant to purchase for
cash a stated number of Shares, at a stated purchase price that is not less than
the Fair Market Value of a Share on the date of grant of the Award, subject to
the conditions referenced in Section 10(c). A Participant shall be entitled to
exercise the right to purchase such Shares during the period specified in the
Investment Rights Notice. All Shares purchased by a Participant upon exercise of
Investment Rights shall be subject to the terms and conditions of the
Subscription and Shareholders’ Agreement entered into by the Participant.
     (c) A Participant’s right to exercise Investment Rights covered by an Award
granted to such Participant is subject to satisfaction of any and all of the
conditions in the Investment Rights Notice (and any such other conditions as may
be specified by the Committee).
          Section 11: Other Awards. The Committee is hereby authorized to grant
to Participants such other Awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to, cash,
Shares, or other property, subject to the terms and conditions as the Committee
shall determine not inconsistent with the provisions of the Plan.

10



--------------------------------------------------------------------------------



 



          Section 12: Dividend Equivalents. The Committee is hereby authorized
to grant Dividend Equivalents to Participants subject to the terms and
conditions as the Committee shall determine not inconsistent with the provisions
of the Plan. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. Any such determination by the Committee shall be made at
the grant date of the applicable Award.
          Section 13: Effect of Termination of Service on Awards. The Committee
may determine or provide in any Award Agreement, or may determine in any
individual case, the circumstances in which Awards shall be exercised, vested,
paid or forfeited in the event a Participant ceases to provide Service to the
Company or any Affiliate prior to the end of a performance period or exercise or
settlement of such Award.
          Section 14: Securities Matters.
     (a) Neither the Company nor any Affiliate shall be under any obligation to
effect the registration pursuant to the Securities Act of any Shares to be
issued hereunder or to effect similar compliance under any state or non-US laws.
Notwithstanding anything herein to the contrary, neither the Company nor any
Affiliate shall be obligated to cause to be issued or delivered any Shares or
any certificates evidencing Shares pursuant to the Plan unless and until the
Company is advised by its counsel that the issuance and delivery of such Shares
and certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
Shares are traded. The Committee may require, as a condition to the issuance and
delivery of Shares and/or certificates evidencing Shares pursuant to the terms
hereof, that the recipient of such Shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.
     (b) The exercise of any Award granted hereunder or the issuance of any
Shares in settlement of any Awards shall be effective only at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise or other settlement is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which Shares are traded. The Company may defer the
effectiveness of any exercise of an Award or issuance of Shares granted
hereunder to allow the issuance of Shares pursuant thereto to be made pursuant
to registration or an exemption from registration or other methods for
compliance available under applicable laws. The Company shall inform the
Participant in writing of its decision to defer the effectiveness of such
exercise of an Award or other settlement in Shares of an Award granted
hereunder. During any period exercise of an Award is deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

11



--------------------------------------------------------------------------------



 



          Section 15: Limits on Transferability. The Transfer of any Award shall
be subject to any restrictions imposed by the Committee in the applicable Award
Agreement, Subscription and Shareholders’ Agreement, or in any other agreement
applicable to the Award. Incentive Stock Options may not be Transferred
otherwise than by will or the laws of descent and distribution, and may be
exercised during the Participant’s lifetime only by the Participant. The
Transfer of any Shares purchased upon exercise of Options or in settlement of
any other Award shall be subject to the applicable Subscription and
Shareholder’s Agreement.
          Section 16: General Provisions Applicable to Awards.
     (a) Awards may be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
     (b) Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
     (c) Payments or Transfers to be made by the Company upon the grant,
exercise or payment of an Award may be made in the form of cash, Shares, other
securities or other Awards, or any combination thereof, as determined by the
Committee in its discretion at the time of grant, and may be made in a single
payment or Transfer, in installments, or on a deferred basis, in each case in
accordance with rules and procedures established by the Committee and in
compliance with Section 409A of the Code to the extent applicable. Such rules
and procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents in respect of installment or deferred
payments.
     (d) A Participant may designate a Beneficiary or change a previous
Beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
If no Beneficiary designated by the Participant is eligible to receive payments
or other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.
     (e) All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (f) [Intentionally Omitted]

12



--------------------------------------------------------------------------------



 



     (g) In the event of (i) any merger, consolidation or other reorganization
of the Company, BKC or any Parent, (ii) any Change in Control, (iii) the
acquisition by any Person or “group” (as defined in section 13(d) of the
Securities Exchange Act of 1934) (other than the Company, or any Parent, or any
of their respective Subsidiaries, or any employee benefit plan of the Company or
any Parent, or any of their respective Subsidiaries) through one transaction or
a series of related transactions of beneficial ownership of equity securities of
the Company, BKC or any Parent representing 25% or more of the combined voting
power of all then outstanding equity securities of the Company, BKC or any
Parent, even if such transaction shall not constitute a Change in Control, or
(iv) 3G no longer having the ability to appoint 25% or more of the directors of
the Company, BKC or any Parent, then, unless otherwise provided in any Award
Agreement or in any Employment Agreement or other agreement between the Company
or any Affiliate and a Participant, any outstanding Awards may be dealt with in
accordance with any of the following approaches, without the requirement of
obtaining any consent or agreement of a Participant as such, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (i) the continuation of the
outstanding Awards by the Company, if the Company is the surviving entity,
(ii) the assumption or substitution for, as those terms are defined below, the
outstanding Awards by the surviving entity or its parent or subsidiary, (iii)
full exercisability or vesting and accelerated expiration of the outstanding
Awards, or (iv) settlement of the value of the outstanding Awards in cash or
cash equivalents or other property followed by cancellation of such Awards
(which value, in the case of Options or Stock Appreciation Rights, shall be
measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction). If and to the extent that the
approach chosen results in an acceleration or potential acceleration of the
exercisability, vesting or settlement of any Award, the Committee may impose
such conditions upon the exercise, vesting and/or settlement of the Award
(including without limitation a requirement that some or all of the proceeds
from the accelerated portion of the Award be held in escrow and/or remain
subject to risks of forfeiture or other conditions) as it shall determine;
provided that those risks of forfeiture or other conditions are not in the good
faith judgment of the Committee more restrictive than those under the original
terms of the Award Agreement and do not result in any violation of Section 409A
of the Code. The Committee shall give written notice of any proposed transaction
referred to in this Section 16(g) at a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after the approval of such transaction), in order that Participants may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise any Awards that are then exercisable (including any Awards
that may become exercisable upon the closing date of such transaction). A
Participant may condition his exercise of any Awards upon the consummation of
the transaction.
     (h) The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality, non-solicitation and other restrictive
covenants as it deems necessary in its sole discretion. In the event of a breach
of any of the foregoing covenants and/or for any other reasons specified in the
Award Agreement or in any Employment Agreement or other agreement between the
Company or any Affiliate and the Participant, the Committee may require the
clawing back of any rights or benefits under any Awards, the forfeiture of any
portion of any Award, including the Repurchase Price payable to the Participant
in connection with any repurchase of Shares by the Company and/or that the
Participant pay to the Company any amounts realized by such Participant upon the
Participant’s exercise or sale of any Award.

13



--------------------------------------------------------------------------------



 



          Section 17: Amendments; Waivers and Termination.
     (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof, at
any time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listed company rules of the stock exchange, if
any, on which the Shares are principally traded or quoted, or is required by
applicable law, or (ii) the consent of the affected Participant, if such action
would adversely affect the rights of such Participant under any outstanding
Award, except to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
applicable law, stock exchange rules and regulations or accounting or tax rules
and regulations. Notwithstanding anything to the contrary herein, the Committee
may amend the Plan, and may adopt such modifications, procedures, and subplans,
in such manner as may be necessary or desirable to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and to comply
with the provisions of the laws of foreign countries in which the Company or any
Affiliates may operate to assure the viability of benefits from Awards granted
to Participants performing services in such countries.
     (b) The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall adversely affect the rights of any affected Participant or
holder or beneficiary under any Award theretofore granted under the Plan, except
to the extent any such action is made to cause the Plan to comply with
applicable law, stock exchange rules and regulations or accounting or tax rules
and regulations; and provided further that, except as provided in Section 5(d),
no such action shall directly or indirectly, through cancellation and regrant or
any other method, reduce, or have the effect of reducing, the exercise price of
any Award established at the time of grant thereof.
     (c) The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of events
(including, without limitation, the events described in Section 5(d)) affecting
the Company, or the financial statements of the Company, or of changes in
applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
     (d) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award (which value, in the case of Options or Stock Appreciation
Rights, shall be measured by the amount, if any, by which the Fair Market Value
of a Share exceeds the exercise price or grant price of the Option or Stock
Appreciation Right as of the effective date of the cancellation of the Award).

14



--------------------------------------------------------------------------------



 



     (e) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award Agreement in the manner and to the
extent it shall deem desirable to carry the Plan into effect.
          Section 18: Miscellaneous.
     (a) No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient. Any Award granted under the Plan shall be a one-time
Award which does not constitute a promise of future grants. The Company, in its
sole discretion, maintains the Right to make available future grants hereunder.
     (b) The Company shall be authorized to withhold from any Award granted or
any payment due or Transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the minimum statutory amount
(in cash, Shares, other securities or other Awards) of withholding taxes due in
respect of an Award, its exercise, or any payment or Transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash or Shares by the
Participant) as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
     (c) Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
     (d) The grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of, or to continue to provide Service to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award Agreement.
     (e) If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.
     (f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

15



--------------------------------------------------------------------------------



 



     (g) Whole or fractional Shares (including Millishares) may be issued or
delivered pursuant to the Plan or any Award.
          Section 19: Term of the Plan. No Award shall be granted under the Plan
after February 1, 2021. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award, or to waive any conditions or
rights under any such Award, and the authority of the Board to amend the Plan,
shall extend beyond such date.
          Section 20: Section 409A of the Code.
     (a) The Award Agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan (as defined below), and the
provisions of the Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.
     (b) If any Award constitutes a “nonqualified deferred compensation plan”
under Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:
          (i) Payments under the Section 409A Plan may not be made earlier than
the earliest date on which a distribution may be made under
Section 409A(a)(2)(A) of the Code;
          (ii) The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
          (iii) Any elections with respect to the deferral of such compensation
or the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and
          (iv) In the case of any Participant who is “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death), or such
other date as may be permissible without violating Section 409A of the Code. For
purposes of the foregoing, the terms in quotations shall have the same meanings
as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

16



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, or any other provision of this Plan or
any Award Agreement, the Company does not make any representation to any
Participant or Beneficiary that any Awards made pursuant to this Plan are exempt
from, or satisfy, the requirements of, Section 409A of the Code, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.
          Section 21: Governing Law. This Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.

17